NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KELLY S. JENNINGS,
Petiti0ner,
V.
SOCIAL SECURITY ADMINISTRATION,
Respon.dent.
2009-3127
Petition for review of the Merit Systems Protection
Board in CB7521070026-T-1.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Ke11y S. Jennings moves to compel the Merit Systems
Protection Board to file a corrected certified index The
Social Security Administration opposes. Jennings moves
for leave to respond The Social Security Administration
responds

JENNINGS V. SSA 2
Jennings' submissions concern the merits of his case.
Any such arguments should have been included in the
briefs.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) Jennings’ motion for leave to respond is granted
(é) The motion to compel the Board to file a corrected
certified list is denied
(3) The joint appendix is due within 14 days of the
date of filing of this order. No further extensions
FoR THE CoURT
JUl- 2 8  /s/ Jan Horbal_v
Date J an Horba1y
Clerk
cc: Norman H. Jackrnan, Esq.
Austin M. Fulk, Esq.
s2O
§
§§
§§
I"
533
PEAl.S FOR
C|RCU|T
JUL 28 2010
1AN HORBALY
CLERK